AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_                                   FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                      Eastern District of Washington                EASTERN DISTRICT OF WASHINGTON


                  JASON RYAN STAPLES,
                                                                                                     Sep 24, 2019
                                                                     )                                   SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-0115-TOR
      NAPH CARE and SPOKANE COUNTY JAIL,                             )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion to Voluntarily Dismiss Complaint pursuant to Fed. R. Civ. P. 41(a), ECF No. 24, is GRANTED.
u
              Plaintiff's Complaint is Dismissed Without Prejudice.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Thomas O. Rice                                            on Plaintiff's Motion to Voluntarily
      Dismiss Complaint (ECF No. 24).


Date: September 24, 2019                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
